Citation Nr: 0900380	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
neuropsychiatric disorder, claimed as to include anxiety and 
seizures.


REPRESENTATION

Appellant represented by:	Michael Leonard, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to April 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  A September 1978 RO decision denied service connection 
for a neuropsychiatric disorder.

2.  The additional evidence received since the time of the 
final September 1978 RO decision does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a neuropsychiatric disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a neuropsychiatric disorder is not new 
and material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a neuropsychiatric 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a letter dated in July 
2005 satisfied the duty to notify.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, this July 2005 letter 
notified the veteran of the regulations pertinent to claims 
to reopen his claim based on the submission of new and 
material evidence, and of the specific evidence required to 
reopen his claim; the letter noted that the veteran must 
submit documentation showing that he received treatment for a 
psychiatric disorder during service, or that he had a 
diagnosed chronic psychiatric disorder on separation from 
service.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records (STRs), VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although a VA examination was not conducted with respect to 
the veteran's claim to reopen the issue of entitlement to 
service connection for a headache disorder, VA is not 
required to obtain an examination for a claim to reopen a 
finally decided decision.  See 38 C.F.R. § 3.159(c).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2008).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's most recent request to reopen his 
claim of entitlement to service connection for an acquired 
neuropsychiatric disorder was filed in February 2005.  
Therefore, the current, amended regulation applies.  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied service connection for neuropsychiatric 
disorder in September 1978, and notified the veteran of the 
decision that same month.  The RO decision was not appealed 
and that decision is final.  38 U.S.C.A. § 7105 (c); 38 
C.F.R. § 3.104.  The matters under consideration in this case 
at that time were whether the veteran had received treatment 
for a psychiatric disorder during service, or whether he had 
a diagnosed chronic psychiatric disorder on separation from 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented or secured since the 
September 1978 RO decision which is relevant to, and 
probative of, these matters.

The evidence of record at the time of the September 1978 RO 
decision relevant to the veteran's claim for service 
connection included his STRs, his July 1978 claim, and an 
August 1978 request for a physical examination, which was 
noted to have been administratively cancelled in early 
September 1978.  The additional evidence added to the record 
since the September 1978 RO decision includes private 
treatment records dated from September 1974 to September 
1979; a VA examination report dated in November 1979; VA 
medical opinions dated in December 1979 and May 1980; VA 
outpatient treatment records dated from February 1975 to 
January 1997, from January 2001 to December 2001, and from 
November 2004 to July 2005; and VA inpatient treatment 
records dated from July 1968 to August 1968, June 1979 to 
August 1979, February 1994 to March 1994, and September 1996 
to October 1996. 

The RO denied the veteran's claim for entitlement to service 
connection for neuropsychiatric disorder in September 1978.  
At that time, there was no evidence that the veteran had 
received treatment for a psychiatric disorder during service, 
or that he had a diagnosed chronic psychiatric disorder on 
separation from service, and this continues to be the case.  
The veteran has repeatedly asserted that he received 
outpatient treatment within the presumptive one-year period 
following his service separation, which ended in late April 
1968.  However, none of the records submitted since the final 
September 1978 RO decision show that the veteran was 
diagnosed with or treated for a psychiatric disorder in 
service, at service separation, or even within the one-year 
presumptive postservice period.

The earliest medical evidence showing postservice VA 
psychiatric treatment is an August 1968 hospital summary, 
detailing the veteran's inpatient treatment at Westside VA 
Medical Center (MC) (now Jesse Brown VAMC), from July 1968 to 
August 1968.  This August 1968 hospital summary shows that 
the veteran was diagnosed with anxiety reaction secondary to 
chronic alcoholism, which the veteran apparently developed in 
the prior weeks due to his inability to cope with the loss of 
his job one month before.  The August 1968 hospital summary 
also does not make any reference to the veteran experiencing 
a psychiatric disorder prior to this time, or to his military 
service.  To the extent the veteran and his attorney have 
asserted that the veteran was treated for a psychiatric 
disorder at VAMC Westside, prior to July 1968, the August 
1968 inpatient summary notes the treatment in July 1968 and 
August 1968 had been the veteran's first inpatient treatment 
at that facility.  Additionally, the earliest of the newly-
submitted private medical evidence shows treatment for a 
psychiatric disorder in September 1974; even though a June 
1979 private treatment record notes that the veteran's 
earliest treatment at that private facility was in March 
1973, this is almost five years subsequent to the veteran's 
service separation.

Ultimately, the voluminous medical evidence submitted since 
the final September 1978 RO decision does not show that the 
veteran had received treatment for a psychiatric disorder 
during service, or that he had a diagnosed chronic 
psychiatric disorder on separation from service or even 
within the one-year postservice presumptive period.  Thus, 
although that evidence is "new," as it had not been 
previously considered by VA, it is not "material," as it 
does not raise the reasonable possibility of substantiating 
the veteran's claim for service connection.  Accordingly, the 
issue of entitlement to service connection for 
neuropsychiatric disorder is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for neuropsychiatric disorder is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


